Citation Nr: 0822051	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lung disorder, 
including histoplasmosis, bronchitis, and chronic obstructive 
pulmonary disease (COPD), to include as a result of exposure 
to mustard gas.  


REPRESENTATION

Appellant represented by:	Janet L. Malone, Attorney


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1956 to February 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claim of service 
connection for a lung disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's contention is that the onset of his lung 
disorders, to include chronic obstructive pulmonary disease, 
were caused by exposure to mustard gas during his honorable 
service in Germany during the 1950s.  However, the veteran 
has provided little detail as far as the time, location and 
circumstances of his alleged exposure to mustard gas.  
Therefore, more information from the veteran and records 
documenting the claimed exposure are crucial to the claim.  

VA has procedures in place to develop claims of exposure to 
mustard gas.  The development procedures were revised, and 
are now outlined at M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised December 13, 2005).  Historically, these 
procedures were outlined in M21-1, Part 3, Chapter 5, 
Subchapter II, Section 5.18.  

Service medical records are ordinarily stored at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
this case, however, the RO was informed that the veteran's 
service medical records were apparently destroyed in the 1973 
fire at the NPRC, along with his service personnel records.  

There are no medical records which corroborate the veteran's 
contention of exposure to mustard gas.  The available 
historical records do not disclose that mustard gas was used 
for training purposes from 1956 to 1958, including at any 
location where the veteran was stationed.  Nevertheless, it 
is the Board's opinion that development should be conducted 
as described in the M21-1MR Manual (M21-MR) Part IV, Subpart 
ii, Chapter 1, Section F (revised December 13, 2005) 
(previously at M21-1, Part III, Chapter 5).  Development 
should include the review of the Department of Defense (DOD) 
chemical exposure database.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should undertake development 
as set forth above and as outlined in M21-
1MR, Part IV, Subpart ii, Chapter 1, 
Section F (revised September 29, 2006) to 
attempt to verify the veteran's exposure 
to mustard gas while in Germany, including 
a request to the VA C&P Service to review 
the DOD chemical exposure database to 
confirm or deny the veteran's exposure to 
mustard gas.  

If additional information is required 
before the AMC can undertake further 
development, the veteran should be asked 
to provide specific details, including, 
but not limited to, the date of the 
alleged exposure (month and year), the 
geographic location of exposure, the unit 
to which the veteran was assigned at the 
time of exposure, and the type of exposure 
involved (full-body, patch, etc.).  

2.  The AMC should insure that VA's review 
of the mustard gas exposure databases 
includes all previously referenced 
databases.  Further, the RO should 
determine if any further development is 
needed, including, but not 


limited to, contacting the Department of 
the Army, the US Army Soldier and 
Biological Chemical Command, and any other 
appropriate federal agency to determine if 
the veteran was exposed to mustard gas 
agents during his military service.  

3.  If evidence that the veteran was 
exposed to mustard gas during his active 
service is found, the AMC should refer the 
claims folder for review by a VA physician 
with a specialty in pulmonary disorders.  
The specialist should review the relevant 
documents in the veteran's medical records 
and render an opinion as to whether it is 
at least as likely as not that the 
veteran's lung disorders, to include 
chronic obstructive pulmonary disease, are 
etiologically related to his military 
service and to any exposure to mustard 
gas, if the evidence reveals any such 
exposure.  

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.  

4.  After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



